Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to the application filed 11/28/2018. Claims 1-20 are currently pending in the application.
Claim Objections
Claims 6 and 20 are objected to because of the following informality:  Claims 6 and 20 do not end with a period.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6, 10, 13, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, dependent claims 4, 6, 10, 13, 18 and 20 recite “the game mode”. There is a lack of antecedent basis for this limitation in the claims.
In view of the above rejections under 35 USC § 112(b), the claims are rejected as best understood.
Examiner's Note
As per Applicant’s originally filed disclosure (paragraph [0064]), a computer readable storage medium (claims 9-15), as used herein, is not to be construed as being transitory signals per se. Additionally (paragraph [0026]), hardware-based modules include self-contained components such as chipsets, specialized circuitry and one or more memory devices (claims 9-15).
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 9, 11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wittich et al. (US 20150125835 A1) (Wittich) in view of Marcus et al. (US 20120009557 A1) (Marcus).
Re claims 1, 9 and 16:
	[Claim 1]  Wittich teaches of a method for assisted-learning with a portable computing device (Figures 1B, 1C and associated text; ¶ 2: a teaching or an , the method comprising: requesting, by a processor of a computing system, that a user complete a challenge by arranging real-world objects in an environment to form an arrangement according to the challenge (¶ 55: user is prompted to initiate an assembly process for the device in front of the camera or other image capturing device); activating, by the processor, a camera of a portable computing device located in the environment with the user to capture an image of the arrangement, wherein the image is received from the portable computing device over a network (¶ 53: Laptop computer 122 includes a camera 121; ¶ 55: … the camera will capture an image of the partially assembled device or structure… .the camera may be triggered by the user or, if the camera is comprised of a video device, the image may be captured by automatically saving a particular static image after the absence of motion is detected after a predetermined time has elapsed; ¶ 110: a program for performing an exemplary method of the invention or an aspect thereof is situated on a carrier wave such as an electronic signal transferred over a data network. Suitable networks include the Internet, a frame relay network, an ATM network, a wide area network (WAN), or a local area network (LAN)); evaluating, by the processor, the arrangement using a visual recognition engine to determine whether the arrangement successfully completes the challenge; and providing, by the processor, at least one of a visual feedback and an audible feedback to the user (¶ 4: In the event that the image captured does not conform to the reference standard alternative audio and visual feedback is provided; ¶ 56:…feedback may comprise of audio signals…If the assembly is correct, the image will be shown within the confines of the standard outline superimposed on the display. If the assembly is 
Wittich further teaches of control function to activate a timer feature wherein the assembly operation is timed and scored (¶ 54) and that the image capturing step may be controlled by the user or automatically triggered by the absence of motion in a captured video frame (¶ 55). However, Wittich is silent on receiving, by the processor, an input from the user that the arrangement is complete. Wittich is further silent on the challenge being a mathematical challenge. Nonetheless, the concept and advantages of the above claimed features were old and well known to one of ordinary skill in the art before the effective filing date of the invention, as evidenced by Marcus (¶ 3: provide a mathematical result in response to computer generated questions or prompts;  ¶ 35: a button 34 which initiates the generation of the block location information and character identification information by the working platform, and also triggers the transfer of the information to the processing device 22… structures other than button 34 may be used in alternative embodiments, such as for example a conventional mouse; ¶ 36: when a user of the system according to the present invention is finished arranging the blocks 20 on the platform 28, the user depresses button 34, and the generation and transfer of information is initiated). Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, when faced with the issue of providing object assembly operation feedback, one would have incorporated within the teachings of Wittich the old and well known button/mouse input feature and the use of object assembly to teach mathematical concepts as taught 
	[Claim 9]  The claim is directed to a computing system, comprising: a processor; a memory device coupled to the processor; and a computer readable storage device coupled to the processor, wherein the storage device contains program code executable by the processor via the memory device to implement a method for assisted-learning with a portable computing device, the method comprising steps similar to those of claim 1 and is as a result rejected similarly to claim 1.
	[Claim 16]  The claim is directed to a computer program product, comprising a computer readable hardware storage device storing a computer readable program code, the computer readable program code comprising an algorithm that when executed by a computer processor of a computing system implements a method for assisted-learning with a portable computing device, the method comprising steps similar to those of claim 1 and is as a result rejected similarly to claim 1.
Re claim 3:
	[Claim 3]  Wittich in view of Marcus teaches of the method of claim 1, further comprising: detecting, by the processor, that the arrangement is not successfully captured by the camera of the portable computing device; providing, by the processor, feedback to the user to reposition the portable computing device to improve image capturing of the arrangement; and activating, by the processor, the camera to capture digital data representing the arrangement (Wittich: ¶ 4: In the event that the positive feedback is not generated, the user is prompted to reassemble the components until such positive feedback is generated; ¶ 79: If the user fails to, the user is given an opportunity to again assemble the device and present the device to the camera for imaging. The processor will then compare the reassembled device to the first reference standard).
Re claims 4, 11 and 18:
	[Claims 4, 11 and 18]  Wittich in view of Marcus is silent on wherein providing visual feedback in the game mode comprises: displaying, by the processor, a congratulatory message on the portable computing device, and initiating, by the processor, a musical sequence.
Claims 2, 5-8, 12-15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wittich in view of Marcus, as applied to claims 1, 9 and 16 and further in view of Lee (US 20170018198 A1).
Re claims 2, 10 and 17:
	[Claims 2, 10 and 17]  Wittich in view of Marcus is silent on wherein the mathematical challenge requires the user to stack a predetermined number of real-world objects in the environment. Nonetheless, the concept and advantages of the above claimed feature were old and well known to one of ordinary skill in the art before the effective filing date of the invention, as evidenced by Lee (¶ 100: number of blocks correctly placed; ¶ 137: the number of blocks used in play). Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, when faced with the issue of providing object assembly operation feedback, one would have incorporated within the teachings of Wittich in view of Marcus the old and well known number of blocks determining feature as taught by Lee in order to predictably yield enhanced system and method for providing recursive feedback during assembly operation that would provide alternative or additional scoring options by determining the number of blocks correctly placed.
Re claims 5, 12 and 19:
	[Claims 5, 12 and 19]  Wittich in view of Marcus is silent on but Lee teaches of increasing, by the processor, a score of the user in a game mode, in response to determining that the user successfully completed the mathematical challenge (abstract: Tangible Geometric Games (TAG-Games), which are a play-based assessment tools; ¶ 165: assembly game is scored based on individual designs based 
Re claims 6, 13 and 20:
	[Claims 6, 13 and 20]  Wittich in view of Marcus is silent on decreasing, by the processor, a score of the user in the game mode, in response to determining that the user did not successfully complete the mathematical challenge. However, Lee teaches zero points are given for an incorrect completion (¶ 165). Nonetheless, the Examiner takes OFFICIAL NOTICE that the concept and advantages of negative scoring were old and well known to one of ordinary skill in the art before the effective filing date of the invention. Hence, it would have been an obvious matter of choice to one skilled in the art at the time before the effective filing date of the invention to have incorporated negative scoring within the teachings of Lee as an alternative to zero scoring for incorrect assembly completion. 
	In view of the foregoing, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified Wittich in view of Marcus by using well known scoring methods such as negative scoring as taught by 
Re claims 7 and 14:
	[Claims 7 and 14]  Wittich in view of Marcus is silent on wherein the visual recognition engine counts a number of real-world objects in the image to be compared with a number of real-world objects required in the mathematical challenge. Nonetheless, the concept and advantages of the above claimed feature were old and well known to one of ordinary skill in the art before the effective filing date of the invention, as evidenced by Lee (¶ 100: number of blocks correctly placed; ¶ 137: the number of blocks used in play). Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, when faced with the issue of providing object assembly operation feedback, one would have incorporated within the teachings of Wittich in view of Marcus the old and well known number of blocks determining feature as taught by Lee in order to predictably yield enhanced system and method for providing recursive feedback during assembly operation that would provide alternative or additional scoring options by determining the number of blocks correctly placed.
Re claims 8 and 15:
	[Claims 8 and 15]  Wittich in view of Marcus is silent on but Lee teaches wherein the mathematical challenge requires the user to sort a predetermined number of real-world objects according to a size of each of the real-world objects (¶ 79: a 
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715